EXAMINER'S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Francesco Sardone on 7/23/2021. 

The application has been amended as follows: 
The following claims have been amended:

1. 	(Currently Amended) A cutting board, comprising: 
a cutting surface defined in part by a chamber wall; and 
the chamber wall extends from a first end of the cutting board to a second end of the cutting board upward and away from the cutting surface before curving back toward a center of the cutting surface, wherein a distal end of the chamber wall terminates in a concave top face disposed over the cutting surface, wherein the concave top face extends from the first end of the cutting board to the second end of the cutting board and slopes away from the cutting surface as the concave top face extends from an upper edge of the concave top face to a lower edge of the concave top face, wherein the upper edge of the concave top face is configured for sliding a cutting utensil over the upper edge of the concave face so that foodstuff contacting the upper edge falls toward the center of the cutting surface.   

5. (Currently Amended) A method of managing chopped foodstuff, comprising:   providing the cutting board of claim 1, 
using the cutting surface to chop a plurality of foodstuff with [a] the cutting utensil;   sliding a blade of the cutting utensil over [an] the upper edge of the concave top face 
so that foodstuff contacting [said] the upper edge falls toward the center of the cutting surface; 
   tilting said cutting board so that the plurality of foodstuff slides or tumbles to a chamber space defined by the chamber wall; and 
 Application Serial No. 16/437.575 Docket No.: 2871-4 tilting said cutting board so that the plurality of foodstuff slides or tumbles along an inner curvature of the chamber wall.

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: 
The present invention is neither anticipated nor rendered obvious over the prior art because the prior art fails to disclose a cutting board comprising a concave top face extending from a first end of the cutting board to a second end of the cutting board and sloping away from a cutting surface from an upper edge of the concave top face to a lower edge of the concave top face for sliding a cutting utensil over the upper edge of the concave face so that foodstuff contacting the upper edge falls toward the center of the cutting surface.   The closest prior art, Stewart et al.  (US 2010/0236426),  discloses a concave top face (CTF, as indicated in the non-final rejection mailed 2/18/21) which slopes away (angle of However, Stewart et al. fails to disclose the concave top face extending from a first end of the cutting board to a second end of the cutting board and sloping away from a cutting surface from an upper edge of the concave top face to a lower edge of the concave top face for sliding a cutting utensil over the upper edge of the concave face so that foodstuff contacting the upper edge falls toward the center of the cutting surface.   This is because the concave top face in Stewart et al. only extends from a portion of the cutting board rather than from a first end of the cutting board to a second end of the cutting board and the concave top face in the prior art is a canopy used to cover the cutting board rather than used for sliding a cutting utensil on.  In addition, there is no motivation to modify the prior art of record to include the recited limitations. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIRVANA DEONAUTH/Examiner, Art Unit 3726        


/DAVID P BRYANT/Supervisory Patent Examiner, Art Unit 3726